
	

113 HR 2812 IH: Justice Exists for All of Us Act of 2013
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2812
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Ms. Jackson Lee (for
			 herself, Mr. Cummings,
			 Ms. Bass, Mr. Ellison, Mr.
			 Lewis, Mr. Johnson of
			 Georgia, Mr. Gutiérrez,
			 Ms. Hahn, Mr. Lowenthal, and Mr. Cohen) introduced the following bill; which
			 was referred to the Committee on the
			 Judiciary
		
		A BILL
		To encourage States to prohibit stand your
		  ground laws and require neighborhood watch programs to register with
		  local law enforcement agencies and the Department of Justice, to direct the
		  Attorney General to study such laws, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice Exists for All of Us Act of
			 2013.
		2.State
			 stand your ground laws and neighborhood watch
			 registration
			(a)In
			 generalFor each fiscal year
			 after the expiration of the period of implementation specified in
			 subsection (b), a State shall—
				(1)not have in effect throughout the State any
			 law or policy that allows a person to use deadly force when such person is
			 threatened that does not impose a duty to retreat before using such force in
			 any place where such person is lawfully present (commonly known as stand
			 your ground laws), except that a State may have in place a law or
			 policy that permits a victim of domestic violence to use deadly force when such
			 victim is threatened and does not impose a duty on the victim to retreat before
			 using such force in any place where such victim is lawfully present; and
				(2)have in effect throughout the State laws
			 and policies that make it unlawful to establish, organize, operate, or
			 participate in a neighborhood watch program unless such program is registered
			 with—
					(A)the local law
			 enforcement agency that has jurisdiction over the neighborhood in which the
			 program is located; and
					(B)the Department of
			 Justice, in accordance with regulations promulgated by the Attorney
			 General.
					(b)Period for
			 implementation by States
				(1)DeadlineEach
			 State shall implement this section before 3 years after the date of the
			 enactment of this Act.
				(2)ExtensionsThe
			 Attorney General may authorize up to two 1-year extensions of the deadline in
			 paragraph (1).
				(c)Failure of State
			 To comply
				(1)In
			 generalFor any fiscal year after the end of the period for
			 implementation under
			 subsection (b), a State that fails, as
			 determined by the Attorney General, to substantially implement this section
			 shall not receive 20 percent of the funds that would otherwise be allocated for
			 that fiscal year to the State under subpart 1 of part E of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et
			 seq.).
				(2)State
			 constitutionality
					(A)In
			 generalWhen evaluating whether a State has substantially
			 implemented this section, the Attorney General shall consider whether the State
			 is unable to substantially implement this section because of a demonstrated
			 inability to implement certain provisions that would place the State in
			 violation of its constitution, as determined by a ruling of the State's highest
			 court.
					(B)EffortsIf
			 the circumstances arise under
			 subparagraph (A), then the Attorney
			 General and the State shall make good faith efforts to accomplish substantial
			 implementation of this section and to reconcile any conflicts between this
			 section and the State's constitution. In considering whether compliance with
			 the requirements of this section would likely violate the State's constitution
			 or an interpretation thereof by the State's highest court, the Attorney General
			 shall consult with the chief executive and chief legal officer of the State
			 concerning the State's interpretation of the State's constitution and rulings
			 thereon by the State's highest court.
					(C)Alternative
			 proceduresIf the State is unable to substantially implement this
			 section because of a limitation imposed by the State's constitution, the
			 Attorney General may determine that the State is in compliance with this Act if
			 the State has implemented, or is in the process of implementing, reasonable
			 alternative procedures or accommodations that are consistent with the purposes
			 of this Act.
					(D)Funding
			 reductionIf a State does not comply with
			 subparagraph (C), then the State shall
			 be subject to a funding reduction as specified in
			 paragraph (1).
					(3)ReallocationAmounts not allocated under subpart 1 of
			 part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3750 et seq.) to a State for failure to substantially implement this
			 section shall be reallocated under such subpart to States that have not failed
			 to substantially implement this section or may be reallocated to a State from
			 which they were withheld to be used solely for the purpose of implementing this
			 section.
				(d)Definition of
			 StateIn this section the term State shall have the
			 meaning given such term in section 901(a) of Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3791(a) et seq.).
			3.Study on
			 stand your ground laws
			(a)AuthorityNot later than one year after the date of
			 enactment of this Act, the Attorney General shall conduct a study of State laws
			 that allow a person to use deadly force when such person is threatened and do
			 not impose a duty to retreat before using such force in any place where such
			 person is lawfully present (commonly known as stand your ground
			 laws).
			(b)Contents of
			 studyIn conducting the study under subsection (a), the Attorney
			 General shall examine each of the following:
				(1)The effect that
			 stand your ground laws have on rates of violent deaths, including determining
			 whether States that have stand your ground laws have higher rates of violent
			 deaths than States that do not have such laws.
				(2)Whether women and minorities are targets of
			 the force authorized by stand your ground laws at a higher rate than the
			 general population.
				(c)ReportNot later than 180 days after completing
			 the study conducted under subsection (a), the Attorney General shall report the
			 findings of such study to Congress.
			
